Opinion of the Court
DARDEN, Judge:
This case involves the adequacy of the preliminary inquiry made by the president of this special court-martial regarding the providence of Carter’s plea of guilty to absence without leave, a violation of Article 86, Uniform Code of Military Justice, 10 USC § 886.
The extent of the compliance necessary to satisfy this requirement is fully discussed and delineated in United States v Care, 18 USCMA 535, 40 CMR 247. The procedure followed in this case would not meet the standard that must apply to cases tried thirty days after the decision in United States v Care, supra. Nonetheless, post-finding sworn testimony of the accused that he had gone absent without leave, and would go again, assures us that his plea of guilty was knowledgeable. For this reason, we affirm the decision of the board of review.
Chief Judge Quinn concurs.